Citation Nr: 0114381	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  97-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury, with a deficient anterior cruciate 
ligament. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from August 1984 to 
May 1987.

This matter arises from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the rating assigned for 
the veteran's service-connected residuals of a left knee 
injury, with a deficient anterior cruciate ligament, was 
increased from 10 percent to 20 percent under Diagnostic Code 
5257, effective from a date prior to submission of the 
veteran's claim for increase.  The veteran's claim for a 
temporary total rating under 38 U.S.C.A. § 4.30 was granted 
by the RO in November 1996, based on the need for 
convalescence following left knee surgery in August 1996.  
The claim was remanded by the Board in April 2000 for further 
development specific to an increased rating for residual 
disability of the left knee.  During the pendency of this 
appeal, the veteran underwent additional knee surgery in June 
2000, and the RO granted another temporary total rating 
pursuant to § 4.30, through August 31, 2000.  However, an 
increased rating was denied for the remaining periods in 
question, therefore, the issue remains in controversy and the 
Board will proceed with appellate review.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).   


REMAND

After a preliminary review of the record, the Board finds 
that additional development is required to ensure that the 
veteran is afforded full due process in evaluation of his 
claim.  Specifically, the Board notes that although this case 
has been remanded previously, the RO failed to address the 
question of whether the veteran was entitled to a separate 
rating based upon a finding of arthritis, in addition to 
instability of his left knee.  See VAOPGCPREC 23-97 (July 1, 
1997).  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, a remand is necessary, because, while 
the veteran was afforded the VA examination requested, the RO 
did not consider a separate rating for diagnosed arthritis.  

The veteran was reported to have left knee arthritis in the 
October 2000 VA examination report, but it was not 
established by X-ray findings.  Although a May 1999 VA 
examiner noted that X-rays of the veteran's left knee had 
been requested, neither the films, nor a report could not be 
located.  Moreover, there was no indication of any left knee 
X-rays in the claims file.  In addition, the October 2000 VA 
examination report did not reflect compensable limitation of 
motion of the left knee under the applicable diagnostic 
codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2000).  Therefore, as medical evidence indicates the 
presence of arthritis of the left knee, and the RO has not 
complied with the Board's April 2000 request for 
consideration of a separate rating, the case must be 
developed further.  Accordingly, in light of the foregoing, 
this case is remanded to the RO for the following actions: 

1.  The RO should obtain all VA and 
private outpatient treatment records 
regarding the veteran's left knee, since 
March 1997.  After securing any necessary 
release, the RO should obtain any 
identified records not already associated 
with the claims file.

2.  The veteran should be afforded 
another VA orthopedic examination of his 
left knee, by the same examiner, if 
possible, to assess the current level of 
disability with regard to instability 
and/or subluxation, as well as diagnosed 
arthritis.  The claims folder should be 
made available to the examiner for review 
before the examination.  All necessary 
tests and studies should be performed, 
including X-rays, to document the 
presence of arthritis of the left knee 
joint.  All clinical manifestations of 
left knee disability should be reported 
in detail, with special attention to any 
increase in symptoms since the VA 
examination of October 2000, as well as 
to limitation of motion, if any, due to 
diagnosed arthritis of the left knee 
joint.  Any current instability should be 
characterized as mild, moderate or 
severe.

(a)  The orthopedic examiner should 
also be asked to determine whether 
there has been any change in 
previously evaluated weakened 
movement, excess fatigability, or 
incoordination of the left knee, 
and, if feasible, these 
determinations should be expressed 
in terms of the degree of 
additional range of motion loss. 
The examiner should express an 
opinion as to whether pain and/or 
flare-ups of pain results in 
additional functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

(b) If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the 
record, and the reasons therefor 
should be noted.  The factors upon 
which any medical opinion is based 
should be set forth for the record.

3.  The veteran is hereby advised that 
failure to appear for an examination as 
requested can adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2000).

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

The purpose of this REMAND is to obtain additional 
development and ensure compliance with a previous remand 
request.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




